DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 05 October 2021 have been considered by the examiner.

Drawings
The drawings filed on 05 October 2021 are accepted.


Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “the connecting hole groups are arranged in the third direction” is repeated twice.  Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Miyata (US PGPub 2012/0236085 A1).
With regard to Claim 1, Miyata discloses a liquid discharge head (Fig. 3A, head 1) comprising: 
an individual flow passage member in which individual flow passages are formed (Fig. 3A; ¶0028; communication substrate 15); 
a common flow passage member (Fig. 3A; case member 40) which is joined to the individual flow passage member in a first direction (¶0038; first direction up-down in the figure 3A) and in which common flow passages (100) are formed (Fig. 3A), the common flow passages being connected to the individual flow passages (Fig. 3A; ¶0027-0028); and 
a film which covers the common flow passages (Fig. 3A; film 41B; ¶0034), wherein the individual flow passage member (15) has nozzle groups (¶0026; nozzles 21) and connecting hole groups (communication channels 16), 
the individual flow passage member (15) has a first surface (bottom) and a second surface (top) which are both end surfaces in the first direction (up-down direction), the first surface is further from the common flow passage member (40) than the second surface (Fig. 3A), the nozzle groups (21) are formed on the first surface (bottom of 15), the connecting hole groups are formed on the second surface (16; Fig. 3A), 
the common flow passages (100) correspond to and are connected to the connecting hole groups (¶0027-0028), respectively, 
each of the nozzle groups is aligned in a second direction orthogonal to the first direction (Fig. 3A; into the paper direction), 
each of the connecting hole groups is aligned in the second direction (into the paper direction), 
each of the common flow passages extends in the second direction (into the paper direction) and is connected to one of the nozzle groups via one of the connecting hole groups (¶0027-0028), 
the connecting hole groups are arranged in a third direction which is orthogonal to the first direction and which intersects with the second direction (¶0027-0028; on both left and right side of Fig. 3A), 
the common flow passages are arranged in the third direction (100 on left and right side; Fig. 3A), 
the connecting hole groups are arranged in the third direction (¶0027-0028; on both left and right side of Fig. 3A), 
each of the common flow passages (100) penetrates the common flow passage member (40) in the first direction (Fig. 3A; up-down direction), 
the common flow passage member has a third surface and a fourth surface which form wall surfaces of the common flow passages (Fig. 3A; left and right) and which are both end surfaces in the first direction (Fig. 3A; inside corners), 
the third surface is in contact with the second surface of the individual flow passage member (Fig. 3A; inside corner contacts top of 15), and the fourth surface is opposite to the third surface in the first direction and is covered by the film (Fig. 3A, inside top corner contacts film 41B).

With regard to Claim 2, Miyata further discloses wherein the film has liquid introducing ports to introduce liquid into the common flow passages (¶0040; liquid introduction channels 42).

With regard to Claim 4, Miyata further discloses wherein the liquid introducing ports are arranged on both end sides of the common flow passages in the second direction (Fig. 3A).

With regard to Claim 5, Miyata further discloses wherein the film has a fifth surface and a sixth surface, the fifth surface is opposite to the sixth surface in the first direction, the fifth surface is in contact with the common flow passage member (Fig. 3A, film 41B bottom as fifth surface), and a plate is arranged on the sixth surface (Fig. 3A; plate 41A on top of film 41B).

With regard to Claim 6, Miyata further discloses wherein the liquid introducing ports (42) are formed in the plate (Fig. 3A).

With regard to Claim 7, Miyata further discloses wherein through holes are formed in the plate, and the through holes overlap with the film (Figs. 2-3).

With regard to Claim 11, Miyata further discloses wherein the individual flow passage member (15) includes: 
a pressure chamber forming member in which pressure chambers are formed (¶0026; Fig. 3A; pressure chamber 12 at top surface of flow passage member formed by substrate 10), 
the pressure chambers corresponding to nozzles of the nozzle groups (¶0026), 
arranged between the nozzle groups (21) and the connecting hole groups (16) in the first direction (Fig. 3A; portion of flow passage member 15 located between 21 and 16), and 
communicating with the nozzles and connecting holes of the connecting hole groups, respectively (Fig. 3A); and 
a connecting hole forming member (15) which is arranged between the common flow passage member (40) and the pressure chamber forming member (10; arranged between in left-to-right direction) and in which the connecting holes are formed (holes 16 formed in 15; Fig. 3A).

With regard to Claim 12, Miyata further discloses wherein the connecting hole forming member is composed of silicon (¶0007).

With regard to Claim 13, Miyata further discloses wherein the individual flow passage member has pressure generating elements which cause pressure to be generated in liquid in the pressure chambers (Fig. 3B; ¶0031).

With regard to Claim 15, Miyata further discloses wherein the pressure generating elements (Figs. 3A-B; 300) do not overlap with the connecting holes (16) in the third direction, respectively (Fig. 3A, no left-to-right overlap as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata, in view of Scheffelin et al. (US PGPub 2014/0063132 A1), hereinafter Scheffelin.
With regard to Claim 3, Miyata does not explicitly disclose wherein each of the liquid introducing ports has a length in the second direction which is longer than a length in the third direction.
The secondary reference of Scheffelin discloses wherein each of the liquid introducing ports has a length in the second direction which is longer than a length in the third direction (Figs. 2-3; liquid introducing ports 226 to 232 extends in the into-the paper direction longer than the left-to-right direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ports length of Scheffelin, with the head of Miyata, in order to ensure ink is available while flow is established from the ink supply during high volume printing, as taught by Scheffelin (¶0028).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata, in view of Hara et al. (US PGPub 2014/0063132 A1), hereinafter Scheffelin.
With regard to Claim 8, Miyata does not explicitly disclose wherein the common flow passages include: a first common flow passage in which a first ink is stored; and a second common flow passage in which a second ink different from the first ink is stored.
The secondary reference of Hara discloses wherein the common flow passages include: a first common flow passage in which a first ink is stored (Fig. 3A; common passage 35a-d; ¶0026;¶0029-0036); and a second common flow passage in which a second ink different from the first ink is stored (Fig. 3A; common passage 35a-d; ¶0026;¶0029-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the different ink of Hara, with the head of Miyata, in order to record high-quality images having high contract which are vivid in color as color inks, as taught by Hara (¶0005).

With regard to Claim 10, Miyata does not explicitly disclose wherein the first common flow passage is further from a center portion of the common flow passage member than the second common flow passage in the third direction.
The secondary reference of Hara discloses wherein the first common flow passage is further from a center portion of the common flow passage member than the second common flow passage in the third direction (Fig. 3A, common flow passages on outer ends further from center).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a liquid discharge head wherein the first common flow passage is larger in volume than the second common flow passage.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 14 is that applicants claimed invention includes a liquid discharge head wherein the pressure generating elements overlap with the connecting holes in the third direction, respectively.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853